In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
No. 15‐2043 
JAMES E. RIANO, 
                                                  Plaintiff‐Appellant, 

                                  v. 

ROBERT A. MCDONALD, Secretary of Veterans Affairs, 
                                       Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
           No. 11‐cv‐939 — Charles N. Clevert, Jr., Judge. 
                     ____________________ 

   ARGUED JANUARY 11, 2016 — DECIDED AUGUST 17, 2016 
                ____________________ 
    
   Before EASTERBROOK, WILLIAMS, and SYKES, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  James  Riano  worked  as  a  regis‐
tered nurse for the Veterans Health Administration, which is 
part of the U.S. Department of Veterans Affairs. While exam‐
ining  male  patients  for  genital  warts,  Riano  manipulated 
their penises with his hands, attempting to induce erections. 
He  also  used  words  like  “pecker”  and  “balls,”  rather  than 
2                                                      No. 15‐2043 

medical terms. The agency found his examination technique 
and  his  language  to  be  inappropriate,  so  he  was  fired.  He 
appealed and was given a hearing that included representa‐
tion by counsel, live testimony from medical experts, written 
testimony from patients, and a written report from an inves‐
tigator who had interviewed the patients. The appeals board 
affirmed his termination.  
    Riano  sought  review  in  federal  district  court,  and  now 
appeals  to  this  court,  arguing  that  the  agency’s  procedures 
were constitutionally inadequate. He complains that he was 
not allowed to call patients to testify live. Live testimony, he 
argues, would have shown that some patients were comfort‐
able  with  his  technique  and  language,  and  also  might  have 
shown  that  complaining  patients  had  ulterior  motives.  But 
the board’s decision to affirm Riano’s termination was based 
on  its  determination  that  his  technique  and  language  were 
inappropriate. That was a professional judgment that did not 
turn  on  the  patients’  subjective  views.  And  Riano  does  not 
dispute  the  relevant  details  about  his  technique  and  lan‐
guage. So he  has  failed to show  that he  was harmed by the 
lack of live patient testimony. We affirm. 
                       I. BACKGROUND 
     A. Allegations and Initial Termination 
   In  the  late  1970s  and  early  1980s,  Riano  was  a  hospital 
corpsman in the Navy. As a civilian, he became a registered 
nurse.  In  2004,  he  began  working  as  a  registered  nurse  for 
the  Veterans  Health  Administration  at  a  medical  center  in 
Milwaukee. In the summer of 2007, he began working in the 
center’s  new  clinic,  which  specialized  in  treating  genital 
warts.  In  January  2008,  a  patient  accused  him  of  sexual  as‐
No. 15‐2043                                                           3 

sault.  According  to  the  allegations,  Riano  told  the  patient 
that it was easier to see genital warts on an erect penis, and 
during each visit, Riano used his hands to stimulate the pa‐
tient’s penis until it was erect. Twice, the patient ejaculated. 
    Joe Cossairt, a Special Agent in the agency’s Office of the 
Inspector  General,  investigated  Riano.  Cossairt  sent  ques‐
tionnaires to the forty‐eight patients Riano had treated, and 
conducted  follow‐up  interviews  with  the  twenty‐two  who 
responded.  Cossairt  concluded  that  Riano  had  manipulated 
patients’ penises with his hands (sometimes using over‐the‐
counter  moisturizing  cream),  and  had  used  inappropriate 
non‐medical language with patients. After reviewing the re‐
port, the chief of dermatology opined that Riano’s technique 
was not standard and not medically necessary. 
    In  December  2009,  the  manager  of  the  medical  division 
recommended that Riano be fired because of his inappropri‐
ate  language  and  technique.  Riano  responded  orally  and  in 
writing,  arguing  that  his  method  of  causing  erections  to 
conduct examinations was appropriate and was what he had 
learned  in  the  Navy.  The  center’s  associate  medical  director 
of nursing recommended Riano be fired, and the center’s di‐
rector agreed. 
   B. Appeal Within Agency 
           1. Appeals Board’s Evidentiary Rulings 
   Riano appealed and was given a hearing. He had learned 
the  identities  of  some  (but  not  all)  of  the  patients  who  had 
submitted  written  responses  to  the  investigator’s  question‐
naire.  Riano’s  lawyer  contacted  those  patients  and  some 
were  supportive  of  Riano,  saying  they  were  comfortable 
with  his  language  and  technique.  Additionally,  some  were 
4                                                      No. 15‐2043 

critical  of  the  investigator,  saying  his  questions  were  too 
suggestive,  he  took  their  answers  out  of  context,  and  he 
raised  an  inappropriate  consideration  by  asking  if  they  be‐
lieved Riano was gay.  
     These  supportive  patients  submitted  written  statements 
to  the  appeals  board.  Riano  asked  the  board  to  let  the  pa‐
tients testify live, and he also asked for the names of all pa‐
tients who  spoke to  the investigator. The  agency also asked 
to present live testimony from some patients. The board de‐
nied  these  requests,  citing  patient  privacy,  potential  emo‐
tional harm, and the adequacy of the patients’ written state‐
ments. The board also denied Riano’s request to present tes‐
timony  from  a  former  corpsman  who  had  trained  and 
worked  with  Riano  in  the  military—the  board  found  this 
proposed testimony irrelevant. 
           2. Riano’s Testimony 
    Riano testified that he learned his technique in the Navy, 
and he described his technique and its justifications in some 
detail. He said that he began each examination by applying 
moisturizing cream to the penis. He admitted that doing so 
was not strictly necessary, but he said that it created a sheen 
that made warts easier to see. The cream also combated dry 
skin and he applied it over the entire penis, including areas 
not being examined. He then “pull[ed] out” on the penis and 
applied  pressure  at  the  base  of  the  penis  to  “entrap  blood 
within  the  shaft  which  would  provide  a  firmer  surface.” 
That caused the penis to become “enlarged.” Riano estimat‐
ed that 75–80% of his patients developed partial or full erec‐
tions.  That  result  was  intended  because  Riano  believed  the 
firm surface—enlargement, erection, or engorgement—made 
warts  easier  to  see.  (Indeed,  he  told  patients  to  do  self‐
No. 15‐2043                                                             5 

examinations  at  home  when  they  had  “full  erection[s].”) 
Riano  denied  wrapping  his  hand  around  the  penis  and 
stroking  it,  denied  telling  patients  to  visualize  women  they 
wanted to have sex with, denied telling patients not to mas‐
turbate  for  a  week  prior  to  seeing  him  for  an  examination, 
and  denied  conducting  examinations  in  a  manner  designed 
to result in his own personal pleasure. 
    Concerning  his  communication  with  patients,  Riano  ad‐
mitted to using terms like “cock,” “dick,” “tool,” and “balls,” 
and  also  to  identifying  himself  as  a  “pecker  checker”  and 
“dick doctor,” but he said he only used such terms if the pa‐
tient did so first. Such language, he said, can put patients at 
ease.  He  denied  discussing  any  patient’s  examination  with 
another patient and denied complimenting patients for hav‐
ing smooth penile skin. But he admitted saying to a patient, 
“you hang,” referring to the size and position of the patient’s 
flaccid penis. That comment, he said, was relevant to his ad‐
vice to the patient—to cover up a blister so that it did not rub 
against the patient’s underwear and cause irritation. 
            3. Medical Testimony 
    The  agency  presented  a  number  of  medical  witnesses. 
William Aughenbaugh,  the  department’s  director  of  derma‐
tology,  testified  that  he  had  treated  thousands  of  male  pa‐
tients  for  genital  warts.  He  would  sometimes,  but  not  typi‐
cally,  gently  stretch  a  patient’s  skin,  and  for  small  warts  he 
would  sometimes  use  magnifying  lenses.  But  he  testified 
that  a  firm  surface  is  not  necessary.  He  also  testified  that  it 
was inappropriate to use crude language with patients, even 
to  put  patients  at  ease.  Blaine  Jensen,  a  certified  physician’s 
assistant, testified that he had treated about one hundred pa‐
tients and that an erection—even a partial one—was not nec‐
6                                                        No. 15‐2043 

essary, nor would it make treatment easier. He also testified 
that  crude  language  was  inappropriate  but  admitted  to  us‐
ing words like “nuts,” “balls,” and “dick” with younger vet‐
erans to build rapport. Judith Murphy, who was previously 
the  medical  center’s  associate  director  of  nursing,  testified 
that it was not necessary to have an enlarged surface to see 
genital warts and that it was unprofessional to use terms like 
“pecker” and “dick,” even to put patients at ease. 
    Riano also presented medical testimony. April Bigelow, a 
nurse practitioner in a clinic that specializes in treating  sex‐
ually  transmitted  diseases,  testified  that  she  had  treated 
hundreds  of  patients,  about  half  of  whom  became  at  least 
partially erect when their skin was manipulated. She opined 
that  greater  surface  area  can  be  beneficial,  and  she  some‐
times  told  patients  that  a  self‐examination  might  be  easier 
with  an  erect  penis.  But  she  also  said  that  an  erection  was 
not medically necessary, that she had never purposefully in‐
duced a patient’s erection, and that she did not think doing 
so was an acceptable medical technique. She said that Riano 
described  his  technique  to  her  as  “sometimes  appl[ying] 
pressure at the base of the penis in order to enhance surface 
area.” In her opinion, that was “within the scope of practice 
for a nurse.” She also said that if a patient used “crude lan‐
guage” to describe body parts, she would use the same lan‐
guage,  to  facilitate  communication.  Amber  Robbins,  a  der‐
matologist, testified that she had conducted between twenty 
and thirty genital‐wart examinations in the prior three years, 
and  her  patients  rarely  developed  erections.  She  said  that 
purposefully causing an erection was not a method that she 
would use, nor was it necessary.  
No. 15‐2043                                                           7 

    Jeanine Harvey also testified in defense of Riano. Harvey 
was  one  of  the  center’s  health  technicians  and,  like  Riano, 
had been a Navy corpsman. Her description of a corpsman’s 
training  and  experience  matched  Riano’s.  Harvey  knew 
many  military  providers,  herself  included,  who  applied 
pressure to the base of a penis to induce firmness when ex‐
amining  for  genital  warts  or  other  conditions.  She  opined 
that doing so was necessary. She had seen frequent erections, 
and four ejaculations, during examinations. She also testified 
that  it  was  common  to  use  moisturizing  cream  to  create  a 
sheen that makes warts easier to see. 
           4. Appeals Board’s  Conclusion and Judicial Re‐
              view 
    The appeals board found that Riano failed to distinguish 
between language and practices suitable for a corpsman and 
those  suitable  for  a  registered  nurse.  The  board  recognized 
that  not  all  patients  subjectively  felt  that  they  had  been  as‐
saulted  or  that  Riano’s  communication  with  them  had  been 
inappropriate.  But  the  board  found  that,  objectively,  Riano 
had  used  language  and  an  examination  technique  that  was 
medically  inappropriate.  So  the  board  affirmed  Riano’s  ter‐
mination.  He  sought  review  in  the  district  court,  which  af‐
firmed, and he now appeals to this court. 
                           II. ANALYSIS 
   The  agency  brought  two  “charges”  against  Riano:  (i)  in‐
appropriate manual manipulation of male veterans’ genitals; 
and (ii) unprofessional comments to veterans during exami‐
nation or treatment. Each charge was made up of numerous 
“specifications,”  which  are  individual  instances  of  alleged 
misconduct.  To  sustain  a  charge,  the  agency  was  only  re‐
8                                                           No. 15‐2043 

quired to prove one specification, and only so much of that 
specification  as  necessary  to  sustain  the  essence  of  the 
charge.  See  Burroughs  v.  Dep’t  of  the  Army,  918  F.2d  170,  172 
(Fed.  Cir.  1990);  Avant  v.  Dep’t  of  Air  Force,  71  M.S.P.R.  192, 
198 (1996). 
    Riano  had  a  statutory  right  to  appeal  his  termination, 
first  within  the  agency  and  then  to  federal  court.  38  U.S.C. 
§§ 7401(1),  7461(a),  7462(f)(1).  In  court,  he  complains  about 
alleged  defects  in  the  agency’s  procedures,  so  we  must  set 
aside  the  agency’s  decision  if  it  was  “obtained  without  pro‐
cedures  required  by  law.”  38  U.S.C.  § 7462(f)(2)(B).  The 
“law” that Riano relies on is the federal constitution and as a 
“public  employee”  who  had  “a  property  interest  in  [his] 
job,” the constitution protects him from being fired without 
“due process of law.” Carmody v. Bd. of Trs. of the Univ. of Ill., 
747  F.3d  470,  474  (7th  Cir.  2014)  (citing  cases).  “The  funda‐
mental  requirement  of  due  process  is  the  opportunity  to  be 
heard  ‘at  a  meaningful  time  and  in  a  meaningful  manner.’” 
Mathews  v.  Eldridge,  424  U.S.  319,  333  (1976)  (quoting  Arm‐
strong v. Manzo, 380 U.S. 545, 552 (1965)). 
    We have said that “the due process clause is flexible and 
requires  only  ‘such  procedural  protections  as  the  particular 
situation  demands.’”  Ringquist  v.  Hampton,  582  F.2d  1138, 
1140 (7th Cir. 1978) (quoting Morrissey v. Brewer, 408 U.S. 471, 
481  (1972)).  To  determine  whether  an  agency’s  procedures 
failed  to  meet  the  constitutional  minimum,  courts  balance 
three factors: “first, the private interest that was affected by 
the official  action; second, the risk of erroneous deprivation 
of such interest through the procedures used, and the prob‐
able  value,  if  any,  of  additional  or  substitute  procedural 
safeguards; and finally, the Government’s interest, including 
No. 15‐2043                                                           9 

the function involved and the fiscal and administrative bur‐
dens  that  the  additional  or  substitute  procedural  require‐
ment would entail.” Mann v. Vogel, 707 F.3d 872, 879 (7th Cir. 
2013) (internal quotation marks and brackets omitted) (quot‐
ing Mathews, 424 U.S. at 335). Riano complains about the ap‐
peals  board’s  refusal  to  hear  live  patient  testimony.  Riano 
wanted  to  present  live  testimony  from  supportive  patients, 
and  wanted  to  cross‐examine  complaining  patients.  Riano 
argues  that  the  balancing  analysis  prescribed  by  Mathews 
demonstrates  that  live  testimony  and  cross‐examination 
were constitutionally required.  
    But  a  balancing  analysis  is  not  required  if  Riano  cannot 
explain  how  live  testimony  and  cross‐examination  would 
have helped his case. See Clancy v. Geithner, 559 F.3d 595, 601 
(7th  Cir.  2009)  (lack  of  hearing  did  not  violate  due  process 
where  plaintiff  did  “not  identify  any  material  factual  dis‐
putes that could have been resolved by an evidentiary hear‐
ing  or  cross‐examination  of  witnesses”);  Wozniak  v.  Conry, 
236  F.3d  888,  890  (7th  Cir.  2001)  (“[E]ven  for  the  most  im‐
portant decisions, an evidentiary hearing is required only if 
there are material factual disputes.”); see also Cleveland Bd. of 
Educ.  v.  Loudermill,  470  U.S.  532,  544  (1985)  (noting  that  the 
employees’ terminations involved “arguable issues” and that 
their  due‐process  argument  did  not  require  them  to  show 
“certain success”). That rule is well illustrated by Ringquist v. 
Hampton,  582  F.2d  1138  (7th  Cir.  1978).  Ringquist  was  fired 
from his job as an auditor for the IRS. The reason was that on 
audits  related  to  seventeen  tax  returns,  Ringquist  had 
marked  certain  deductions  as  “verified”  even  though  the 
taxpayers  lacked  verifying  documentation.  Ringquist’s  de‐
fense  was  that  although  the  taxpayers  lacked  documenta‐
tion, Ringquist had, with an innocent state of mind, relied on 
10                                                     No. 15‐2043 

representations made to him by the taxpayers’ tax preparer. 
Ringquist’s termination was upheld after a hearing at which 
affidavits  were  received  from  the  seventeen  taxpayers  but 
the taxpayers did not  testify  live and were not available  for 
cross‐examination.  In  federal  court,  Ringquist  argued  that 
due  process  required  an  opportunity  to  cross‐examine  the 
taxpayers.  We  rejected  that  argument  because  Ringquist’s 
theory  of  defense—that  he  had  innocently  relied  on  the  tax 
preparer, and that the deductions were, in a technical sense, 
“verified”—would  not  have  been  advanced  by  cross‐
examining the taxpayers. Id. at 1141. 
    Riano’s case is similar. The appeals board issued a written 
opinion  explaining  its  determination  that  Riano’s  language 
and  examination  technique  were  medically  inappropriate. 
That  decision  was  not  dependent  on  the  subjective  feelings 
of Riano’s patients. Notably, several patients said—in written 
statements or in their interviews with the investigator—that 
Riano  had  manipulated  their  penises,  but  not  in  a  way  that 
made  them  uncomfortable.  A  typical  statement  was  that 
Riano  “never  continued  to  ‘stroke’  or  manipulate  my  penis 
beyond  what  was  necessary  for  him  to  treat  me  or  find  the 
warts.”  But  what  is  “necessary”  in  a  genital‐wart  examina‐
tion  is  a  medical  question,  and  the  board  heard  testimony 
that: (i) Riano’s technique was not necessary; and (ii) patients 
tend  to  trust  what  their  medical  provider  tells  them  about 
what is “necessary.” So, though the board acknowledged the 
patients’ statements, it did not find that they supported over‐
turning Riano’s termination.  
No. 15‐2043                                                                    11 

    Nor was the board’s decision based on Riano’s subjective 
intentions.1  In  arguing  that  his  intentions  were  innocent, 
Riano stressed that he learned his examination technique in 
the Navy, where he also learned to use slang to put patients 
at ease. The record shows that the board found those factual 
contentions  irrelevant.  The  board  denied  Riano’s  request  to 
call as a witness a “former corpsman who was trained with 
and worked in the same military clinics” as Riano. The board 
considered  the  corpsman’s  proposed  testimony  irrelevant, 
noting  that  “corpsman  training  is  not  equivalent  to  [regis‐
tered  nurse].”  The  board  credited  Riano’s  testimony  about 
his training but found it “significant” that he was unable “to 
distinguish his training and actions as a corpsman (with no 
professional  licensure  or  training)  from  that  of  the  profes‐
sional  licensed  registered  nurse.”  The  board  specifically 
found  that  Riano’s  “training  as  a  Navy  corpsman  in  the 
treatment  of  genital  warts  and  the  acceptance  of  the  use  of 
crude  slang  terms,  is  not  [an]  excuse  for  this  behavior  to 
have  continued  after  he  received  training  as  a  Registered 
Nurse  and  in  his  practice  as  a  nurse  in  the  Department  of 
Veterans Affairs Medical Center.”  
    Because the board did not rely on the subjective feelings 
of patients, or the subjective intentions of Riano, Riano does 
not state a due‐process violation by arguing that live patient 
testimony  and  cross‐examination  would  have  been  relevant 
to those issues. In Green v. Board of School Commissioners, 716 
F.2d  1191  (7th  Cir.  1983),  a  school  bus  driver  was  fired  for 
making  “suggestive,  lewd,  and/or  sexual  advances”  to  girls 
                                                 
      1  To  be  sure,  the  agency’s  lawyer  asked  Riano  questions  that  were 

aimed  at  his  subjective  intentions.  But  we  review  the  board’s  decision, 
not the lawyer’s examination. 
12                                                       No. 15‐2043 

on his bus. His argument that he was denied due process be‐
cause  he  could  not  cross‐examine  the  girls  was  rejected,  in 
part  because  he  admitted  to  the  relevant  conduct  and  dis‐
puted  only  the  irrelevant  issue  of  his  state  of  mind.  Id.  at 
1193  (“Green  concedes  that  he  often  ‘clowned  around’  with 
girls on his bus. Maybe Green’s intentions when he touched 
these girls were not as bad as the girls believed. That, how‐
ever,  is  beside  the  point.  Green  was  charged  with  having 
made  ‘suggestive,  lewd,  and/or  sexual  advances,’  not  with 
attempted  rape.”).  In  McNeill  v.  Butz,  480  F.2d  314  (4th  Cir. 
1973), a male named McNeill and a female named Canaday 
were  both  fired  from  the  Department  of Agriculture  for  al‐
leged  wrongdoing.  They  were  given  hearings  but  not  al‐
lowed to cross‐examine their accusers. The court found that 
under  the  particular  circumstances,  cross‐examination  was 
constitutionally required. Id. at 325. The court reversed Can‐
aday’s  termination.  Id.  at  326.  But  it  affirmed  McNeill’s  be‐
cause, though he denied some of the allegations against him, 
he admitted enough of them to justify his termination. Id.  
    Riano is like Green in Green and McNeill in McNeill (and 
not like Canaday in McNeill). That is, the appeals board justi‐
fiably affirmed his termination based on facts that he admit‐
ted. To the extent he disputed very specific details—such as 
whether  he  wrapped  his  hand  around  the  penis—resolving 
those disputes was not necessary to the board’s decision. In 
short, we agree with the reasoning and conclusion of the dis‐
trict court:  
       Here,  Riano  is  like  the  male  employee  in 
       McNeill.  His  own  testimony  provided  confir‐
       mation  or  corroboration  of  his  treatment  tech‐
       nique.  Regardless  of  whether  the  veteran  pa‐
No. 15‐2043                                                      13 

      tients  were  accurate  as  to  lengthy  stroking  of 
      their  penises  and  whether  Riano  manipulated 
      them  to  a  partial  or  full  erection,  Riano’s  own 
      testimony  confirmed  that  he  pressed  on  the 
      veteran patients’ penises to increase blood flow 
      and  firmness.  And  he  admitted  using  corps‐
      man language with patients. Hence, Riano fails 
      to  persuade  this  court  that  confrontation  and 
      examination  of  the  veteran  witnesses  would 
      have altered the hearing result in any way. 
                      III. CONCLUSION 
   The decision of the district court is AFFIRMED.